DETAILED ACTION
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 18 and 23-24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/10/2017 and 06/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with David W Leibovitch on 11/01/2021. 

The application has been amended as follows: 
Please rejoin claims 18 and 23-24.
Please amend claim 23, lines 7-8 to add the words --at least one-- before “catalyst poison” to recite “poisoning the cathode or electrolyte in the galvanic oxygen sensor with the at least one catalyst poison”. 

Allowable Subject Matter
Claims 1-5, 8, 13-14, 16-18, 20-24, and 26 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitations “wherein the oxygen sensor comprises at least one catalyst poison in the electrolyte and/or cathode which prevents or reduces the decomposition of nitrous oxide at the cathode based on impurities of silver or other metal impurities in the copper cathode” and “wherein the at least one catalyst poison is pure sulfur or a sulfur-containing component comprising thiosulfate and/or polysulfide”, and of independent claim 26 with particular attention to the limitations “wherein the aqueous alkaline electrolyte comprises alkaline metal salts and a catalyst poison” and “wherein the catalyst poison is pure sulfur or a sulfur-containing component comprising thiosulfate and/or polysulfide”.  
The closest prior art of record is considered to be Amdur et al. (US 3,515,658 A, previously cited).
Amdur discloses a galvanic oxygen sensor [Col. 1, lines 40-47; Col. 3, lines 5-10] comprising: a housing, a cathode, a tin-containing anode, a diffusion barrier (housing 10, cathode 14, anode 16 made up of tin and alloys thereof, a membrane “diffusion barrier” 12 [Col. 2, lines 37-55; Col. 4, line 12 Sn anode]) and an electrolyte with metal salts (soluble sulfide salts, such as the alkaline earths, calcium sulfide for example, or ammonium sulfide and the like may be used as sources of the sulfide anions and the alkali metal sulfides, such as sodium lithium and potassium sulfides are even more preferred [Col. 3, lines 18-20 and 53-55; Claim 12]), wherein the cathode is made of copper or a copper-coated component or copper alloy and is in direct contact with the electrolyte (cathode 14 is in direct contact with electrolyte 22 and can include any of the group of anode materials including copper [Col. 2:55-59; Col. 1:1-5; Fig. 1]. Amdur further teaches wherein the electrolyte consists of sodium sulfide, which dissociates into sodium and sulfur ions (i.e., “sulfur”) in the aqueous solution [Col. 3, lines 33-36]. Applicant argues in the Remarks Pg. 9 that:
Since sodium sulfide (Na2S) possesses sodium atoms, an ordinarily skilled artisan would recognize that it is not pure sulfur. Moreover, to the extent that sodium sulfide might be said to dissociate into sodium and sulfur ions (see pages 5-6 of the Office Action), such a substance does not constitute pure sulfur.

The Examiner agrees that Amdur fails to expressly disclose pure, elemental sulfur in either of the electrolyte or the cathode. One skilled in the art would not consider sodium sulfide to be “pure sulfur”, as argued by the Applicant, and thus such feature is not taught by Amdur. Since sodium sulfide is also not a “thiosulfate and/or polysulfide”, 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 2-5, 8, 13-14, 16-18, and 20-24 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furutani et al. (US 4,272,349 A) disclose an oxygen sensor having a protective layer that is a catalyst poison getter/scavenger. Nishio (US 4,279,974 A) disclose a storage battery with a sodium polysulfide cathode reactant. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 9am-7pm EST Mon-Thu.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Examiner, Art Unit 1795